 In the Matter ofTHEMAYDEPARTMENT STORESCOMPANY,D/B/AFAMOUS-BARR COMPANYandELEVATOR OPERATORS AND STARTERS,LOCAL 50-E, A. F. L.Case No. 1%-R-779SUPPLEMENTALDECISIONANDORDERApril 07, 1948The petition in this proceeding was filed on September 9, 1943.Following a hearing, the Board issued a Decision and Direction ofElection on January 1, 1944.1The election was held on January 28,1944, but was set aside by the Board for the reasons set forth in aSupplemental Decision and Order, issued on March 31, 1945.2TheBoard issued a Second Direction of Election on April 24, 1945, pur-suant to which an inconclusive election was held.3Thereafter, theBoard issued a Second Supplemental Decision 4 and then a, Third 5 Supplemental Decision and Third Direction of Election, and on August8, 1945, the Board issued an Order amending the Third Direction ofElection to provide that the election would be held "at such time as theBoard shall in the future direct, upon advice from the Regional Di-rector that an election may appropriately be held."The reason forthis action was the pendency of an unfair labor practice proceedingagainst the Company, in which the Board subsequently issued a Deci-sion and Order on August 19, 1946.1 The Eighth Circuit Court ofAppeals enforced the Board's Order on June 20,1947, and the SupremeCourt denied certiorari on October 27,On February 25, 1948, the Regional Director served upon the partiesa document entitled "Advice to Boardin which he recommended,among other things, that the Board issue a Fourth Direction of Elec-154 N L R.B. 230.This case was consolidated with another representation proceeding.2 61 N L R B 258.2 61 N.L. R B 707; 62 N.L. R. B 375; 62 N. L R. B 1256.4 62 N.L R B. 375.562N L R.B. 1256." 70 N L R B. 947162 P.(2d) 247, cert denied 332 U. S 80877 N. L. It B., No. 51.349 350DECISIONSOF NATIONALLABOR RELATIONS BOARDtion.The Company filed objections to the Regional Director's recom-mendations and also moved to dismiss the petition for the reasons,allegedly, that (1) there is no indication that the Petitioner currentlyrepresents a substantial number of employees within the unit; (2) the1943 hearing does not satisfy the present statutory requirement of ahearing prior to an election; and (3) the unit herein is not appropriate.More than 4 years have passed since the filing of the petition andthe hearing in this case. In view of this circumstance, and withoutpassing on the merits of the Employer's objections, we shall dismissthe petition without prejudice to the filing of a new petition.8ORDERIT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives of employees of The May Departmbnt StoresCompany, d/b/a Famous-Barr Company, St. Louis, Missouri, filed byElevator Operators and Starters, Local 50-E, A. F. L., be, and ithereby is, dismissed without prejudice.MEMBER GRAY took no part in the consideration of the above Supple-mental Decision and Order.8SeeMatter of Edo AircraftCorporation,76 N. L R B , 447.